LE
                                                                                           COURT OF APPEALS
                                                                                              DItVISIOMit

                                                                                       29kMAR - 4        AM 9 19

                                                                                           STAFIE OF WASHINGT00 1

                                                                                                     P11TY



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                       DIVISION II

STATE OF WASHINGTON,                                                                   No. 43384 -
                                                                                                 2
                                                                                     Consolidated With
                                                                             Nos. 43517 -9 -II, 43569 -1 - II))
                                          Respondent,
                                                                                 UNPUBLISHED OPINION
          V.



REYCEL PEREZ- MARTINEZ,




          BJORGEN, J. —           A jury convicted Reycel Perez -Martinez of first degree assault for

shooting Eric Luna -Claro.              Perez- Mardhez         appeals,   alleging that ( 1)   the trial court erred by

denying    his   motion    to   replace   his   appointed counsel, ( 2)     the prosecutor committed three different


types   of misconduct,          and (   3)   insufficient     evidence    supports   his   conviction.   He also raises


numerous other issues in two personal restraint petitions ( PRPs) consolidated with his direct


appeal.



          We     reject         Martinez'
                          Perez -                s   direct   appeal   claims.    The trial court' s decision to deny

Perez -Martinez' s motion for new counsel was not an abuse of its discretion, Perez- Martinez


waived two of his prosecutorial misconduct claims and the third has no merit, and sufficient


evidence supports         his   conviction.     Because Perez -Martinez does         not present   his PRP   claims   in   a
No. 43384 -2 -H
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)




way that allows us to review them in an informed manner, we decline to reach the merits of these

claims. We affirm.


                                                    FACTS


         Perez -Martinez    and        Claro wore " best friend[ s]"
                                  Luna -                               in Cuba before each separately

immigrated to this country. II Trial (Mar. 12, 2012) at 136. After arriving in Washington, Luna-

Claro worked as a maintenance worker, but he supplemented his legitimate income by selling

illegal drugs, becoming a distributor for a drug cartel in 2010. After reconnecting with Luna-

Claro, Perez- Martinez began asking him for assistance in obtaining work in the drug trade.

Luna -
     Claro gave Perez -Martinez the name and information of his contact in the cartel, which led


to a meeting between Perez -Martinez and members of the cartel and attempts to train Perez-

Martinez as a drug courier.

         A few months after Luna -
                                 Claro introduced Perez -Martinez to his cartel contact, law


enforcement officials seized five kilograms of cocaine, valued at approximately $ 150, 000, that

the cartel had. sent to Luna-Claro. _Unfortanately -or Luna -Claro, the cartel considered him liable
                                                   f

for payment on the shipment regardless Whether he received it. Luna -Claro managed to pay

some $ 30,000, but he could not pay the balance of the debt.

         Not long after Luna -Claro' s difficulties with the cartel began, Perez -Martinez showed up

at   his door   with an associate.'
                                      At trial, Luna -
                                                     Claro and Perez -Martinez, presented starkly

different accounts of what transpired after Perez- Martinez entered Luna -
                                                                         Claro' s house.




 Perez -Martinez testified at trial that he did not know the man' s surname and knew him only as
 Arnaldo" despite travelling from Las Vegas to Vancouver with him. IV Trial (Mar. 14, 2012)
at 534 -36.


                                                        0)
No. 43384 -2 -II
 Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)




         According to Luna -Claro, he, Perez- Martinez, and Perez- Martinez' s associate went into

his   garage, where   they began " talking   about   business,   about   drugs."   II Trial (Mar. 12, 2012) at


144 -45. Luna -
              Claro sat down in a chair, and Perez -Martinez, unexpectedly and without

provocation, pulled out a pistol and shot him in the abdomen from a distance of four or five feet.


While Luna -
           Claro lay on the ground, Perez- Martinez walked up to him and pulled the trigger to

shoot him again, but the gun did not fire. Perez- Martinez then kicked Luna -Claro several times,

turning to leave when Luna -Claro' s wife came to the garage to investigate the shot and yelled for

him to get out. At trial, Luna -
                               Claro opined that the cartel had sent his best friend to kill him


because of his unpaid debt.


         According to Perez -Martinez, he arrived at Luna -Claro' s house to confront him about a

storage locker Luna -Claro had opened in his name, ostensibly so that Perez -Martinez would have

a local bill to establish residency in Washington. Perez -Martinez was upset about the locker

because he believed Luna -
                         Claro was using it for his drug trade. After Perez -Martinez entered

Luna -Claro' s house with his unknown associate, ,they all went to the garage where they -

discussed the dispute. Luna -Claro became angry at Perez -Martinez, swore at him, and then

pulled a gun   from his   waistband " very slow[     ly]." IV Trial (Mar. 14, 2012) at 553 -54. Perez-

Martinez lunged at Luna -Claro, and the two struggled for the gun, which discharged during the

struggle.         Martinez,
            Perez -           who   testified he   was "   in fear for [ his] life," later explained that nerve


damage in his hand might have caused him to fire the gun without knowing that he had pulled

the trigger. IV Trial (Mar. 14, 2012) at 555 -56. After the shot, Luna -
                                                                       Claro asked Perez-


Martinez to take the gun and flee because the sound might draw a police response. Perez-


Martinez complied and later disposed of the gun off a local freeway.
                                                           3
No. 43384 - -II
          2
Cons. w/ Nos. 43517- 9- 111, 43569- 1- 11)



       The State charged Perez -Martinez with first degree attempted murder and first degree


assault, seeking enhanced penalties for each charge due to his use of a firearm.

       Before trial, Perez -Martinez moved for new appointed counsel. When asked why he

wanted new counsel, Perez -Martinez stated that his attorney was " not doing a good job for" him,

that his attorney worked for the prosecution, and that his attorney said that he had killed Luna-

Claro. I Motions (Dec. 12, 2011) at 5 -7. The trial court explained to Perez- Martinez that his


attorney did not work for the prosecution and that, since the State had not charged him with

murder, he must Have misheard or misunderstood what his attorney had said. The court denied

the motion for new counsel.


       When the court again considered the issue several months later, Perez -Martinez stated


that he wanted new counsel because his attorney had found no other witnesses to help defend

him and his attorney had misled him into believing the State would present some kind of plea

deal. He then stated that he simply did not trust his attorney. The trial court noted that, given the

facts the State had alleged, it seemed unlikely that PerezMartinez' s attorney could find other

witnesses, because he could not give the attorney the information necessary to find Arnaldo.

Concerning the plea deal, the State informed the court that it had offered a plea, but that Perez-

Martinez had rejected it. Perez -Martinez 'then again refused the offer in open court. Finally, the

court attempted to allow Perez -Martinez to speak in private with his attorney about the offer, but

Perez -Martinez refused, saying he would not speak with counsel. Again, the court declined to

appoint Perez -
              Martinez new counsel.




                                                 11
No. 43384 - -11
          2
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)




        At trial, the State presented Luna -Claro and witnesses whose testimony corroborated his

account-. Police officers testified that their repeated searches of Luna- Claro' s house disclosed no


evidence that he possessed a gun. Officers also testified that searches of the garage disclosed


one spent and one live round. One officer testified that this evidence was consistent with Luna-


Claro' s story that Perez -Martinez attempted to shoot him twice, but that only one bullet fired.

Another officer testified that, based on the lack of gunshot residue on Luna -
                                                                             Claro' s clothes, he

was not shot at close range, as in a struggle for control of a gun, but from a distance, as Luna-


Claro testified. Luna -
                      Claro' s neighbors testified that Perez -Martinez approached the house and


left in different directions, suggesting a plan to avoid identification and capture.

        Perez- Martinez testified in his own defense. Given Perez -Martinez' s testimony about his

fear for his life, the trial court determined it would instruct the jury on self -
                                                                                 defense over the

State' s objections.


        During closing arguments, the State argued that the evidence indicated that Perez-

Martinez had -
             fabricated his self -
                                 defense - tory. It also challenged whether Perez- Martinez had
                                         s

acted in self -
              defense, even if the jury accepted his, version of events, claiming that Perez-

Martinez had stated that he accidentally shot Luna -Claro instead of shooting him in self-
         2
defense .    Finally, the State told the jury that Luna -Claro had been " open" with them and had



2 The prosecutor' s argument stated in part:
                You' re going to get a sell' defense instruction the Court told you in your
                                             -
       jury instructions. The interesting thing about that is he' s never claimed that it was
        self-defense. He said that what happened on that day was not that he - that the gun
                                                                                 -
        was ever pointed at him, but that he lunged for the gun once he slowly saw it
        coming    out   in the   middle of an   argument.   He was never faced with imminent
        danger.    He was arguing with his friend, which he himself said is something you
        can do.
                                                      5
No. 43384 -2 -II
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



 told the truth" based on his admission of his criminal activities and the corroborating physical

evidence.     V   Jury   Trial &     Sentencing Hearing (Mar. 15, 2012) at 689, 693

           The jury found Perez -Martinez not guilty of attempted murder, but convicted him of first

degree assault with a firearm enhancement. Perez -Martinez timely appeals.

           Perez -Martinez also pursued collateral post -
                                                        conviction relief. He filed two separate


motions in the trial court asking for, amonp, other things, a vacation of his conviction, arrest of

the judgment against him, a writ of habeas corpus, and a new trial. The superior court


transferred these     motions       to   us   for   consideration as a    timely PRP    under   CrR 7. 8( c)( 2). This


court' s commissioner consolidated Perez-Martinez' s PRPs, Nos. 43517 -9 -II and 43569 -1 - II, with °

his direct appeal.


                                                            ANALYSIS


                                    I. DENIAL, OF T14E MOTION FOR NEW COUNSEL


           Perez -Martinez first argues that.the trial court erred by denying his motion for new

counsel. He maintains that the trial court failed to give proper consideration to his claims of an


irreconcilable conflict with his attorney and denied his motion on improper grounds. Under

governing standards, the trial court properly denied the motion.

           Criminal defendants have a constitutional right to counsel. U.S. CONST. amend. VI;

WASH. CONST.         art.   I, §22.      The right to counsel secures the defendant a fair trial by ensuring a




                     He'    s not   claiming             defense.
                                                    self -          He'   s   claiming it   was an accident.   He' s
           claiming it was an accident because his hand has lost feeling.
V   Jury   Trial &Sentencing Hearing (Mar. 15, 2012) at 651 -52. Perez -Martinez does not cite to
it, but the State repeated the argument that he was claiming an accident as opposed to self -
defense a few minutes later.
                                                                    6
No. 43384 -2 -II
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



functioning      adversarial process, rather    than   a meaningful            client relationship. Wheat v.
                                                                      attorney -


United States, 486 U.S. 153, 159, 108 S. ' Ct. 1692, 100 L. Ed. 2d 140 ( 1988).             Therefore,


             t] o justify the appointment of new counsel, a defendant " must show good cause
             to warrant substitution of counsel, such as a conflict of interest, an irreconcilable
             conflict, or a complete breakdown in communication between the attorney and the
             defendant."


State   v.   Varga, 151 Wash. 2d 179, 200, 86 P.3d 139 ( 2004) ( quoting State v. Stenson, 132 Wash. 2d
668, 734, 940 P.2d 1239 ( 1997)). We review a trial court' s denial of a motion for the


appointment of new counsel for an abuse of discretion. Varga, 151 Wash. 2d at 200.


             Perez -Martinez claims that he had an irreconcilable conflict with his attorney, requiring

new counsel. To determine whether this conflict entitled Perez -Martinez to new counsel, we


examine three factors: the extent of the conflict, the adequacy of the trial court' s inquiry into the

conflict, and the timeliness of the motion to substitute counsel. In re Pers. Restraint of Stenson,

142 Wash. 2d 710, 724, 16 P.3d 1 ( 2001) (         citing United States v. Moore, 159 F.3d 1154, 1158 -61

 9th Cir. 1998)).


A.           The Extent and Causes of the Conflict


             We first consider " the extent and nature of the breakdown in the relationship and its

effect on      the   representation."   State v. Schaller, 143 Wash. App. 258, 270, 177 P.3d 1139 ( 2007).

With regard to the first part of this inquiry, we look at how difficult the defendant' s relationship

with his or her attorney had become and the causes of the conflict. Stenson, 142 Wash. 2d at 724-

31. New appointed counsel may be justified if the attorney -client relationship is marked by such

things   as "` quarrels,    bad language, threats,     and counter threats "'   because these suggest the


attorney cannot diligently represent his or her client' s interests. Stenson, 142 Wash. 2d at 724

                                                            7
No. 43384 -2 -II
 Cons. w/ Nos. 43517 -9 -1I, 43569 -1 - II)



quoting United States            v.   Williams, 594 F.3d 1258, 1260 ( 9th Cir. 1979)).              However, the origin of


the difficult relationship matters just as Witch as the conflict itself; a defendant must show the

breakdown       exists   because       of "`identifiable objective misconduct            by   the attorney. "'   Stenson, 142
Wash. 2d    at   725 ( quoting Frazer        v.   United   States, 18 F.3d 778, 783 ( 9th Cir. 1994)). A defendant' s

 loss of confidence or trust" in his or her counsel does not suffice to require the appointment of


new counsel. Varga, 151 Wash. 2d at 200. With regard to the second part of the inquiry into the

first Stenson factor, unless the defendant shows that the breakdown of the attorney- client

relationship     resulted   in " the     complete. denial of counsel,"          he or she must show prejudice to


demonstrate that the trial court erred in denying a motion for new counsel. Stenson, 142 Wash. 2d

at 722.


          The nature and extent of the claimed conflict does not rise to the level justifying the

appointment of new counsel. First, Perez- Martinez' s relationship with his attorney was never

marked by the type of outright quarrels, 'threats of violence, or threats to render deficient

performance that indicate an attorney cannot represent the client in a diligent manner. See

Stenson, 142 Wash. 2d          at   724 -
                                     25. Perez- Martinez' s mistaken beliefs that his counsel worked for


the prosecutor and that his counsel had stated that he had killed Luna -
                                                                       Claro do not show


misconduct by his attorney. Perez- Martiriez' s other grievances with his attorney are the types of

loss of confidence or trust that do not justify the appointment of new counsel under the case law

above. While Perez -Martinez' s refusal to speak with his counsel in some instances does create


concern about a      breakdown in the            adversarial process, "[        i] t is well settled that a defendant is not


entitled to demand a reassignment of counsel on the basis of a breakdown in communications


where     he simply      refuses      to cooperate   with   his   attorneys."    Schaller, 143 Wash. App. at 271.
                                                                   8
No. 43384 - -II
          2
 Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



        Second, the effect of any conflict bn the representation Perez -Martinez received does not

justify new counsel. To determine if an irreconcilable conflict resulted in the complete denial of

counsel, we scrutinize the record and consider evaluations of the attorney' s performance by the

trial court and defendant. Stenson, 142 VWn. 2d at 728 -30. The record contains no evidence that

Perez -Martinez received " anything approaching inadequate representation" or that his " right to

effective assistance of counsel was jeopardized by his continued representation" by his attorney.

Schaller, 143 Wash. App. at 270. Reflecting; this, the trial court noted that Perez -Martinez' s

attorney had done " a very   good   job   at [   Perez -Martinez'   s]   defense."    IV Trial (Mar. 14, 2012) at


545. Perez -Martinez himself    echoed      this assessment, stating, "       I' ve seen really during this trial

 that his attorney] has done a good   job "; indeed,      Perez- Martinez apologized to his attorney for

the allegations he made in requesting new counsel after agreeing that his attorney had

represented him well. IV Trial (Mar. 14, 2012) at 545. Because he fails to show that his


difficulties with his attorney affected his representation at trial, Perez -Martinez must show

prejudice to prevail on this factor, and he does not even_make_ argument in this regard.
                                                               an


        The first Stenson factor therefore weighs in favor of affirming the trial court' s denial of

Perez -Martinez' s motion. Perez -Martinez fails to show a conflict arising from grounds we

accept as bases for appointing new counsel and the representation he received rebuts any

concerns that the adversarial process guaranteed by the Sixth Amendment' s right to counsel

broke down.


B.      The Trial Court' s Inquiry

        We next look to the adequacy of the trial court' s inquiries about the conflict. Perez-

Martinez   claims that the trial court erred tinder this      prong      by failing   to question him "` privately


                                                          0
No. 43384 -2 -II
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



and   in depth. "'    Br. of Appellant at 15 ( quoting United States v. Nguyen, 262 F.3d 998, 1004 ( 9th

Cir. 2001).    In support, Perez -Martinez cites several Ninth Circuit cases that hold that the trial


court must    indeed privately    question a    defendant   and ask "` specific and            targeted questions "' to


determine     whether new counsel      is   warranted.   Br.   of   Appellant    at   15 ((   quoting United States v.

Adelzo- Gonzalez, 268 F.3d 772, 777 -78 ( 9th Cir. 2001)).

          While decisions from the federal circuit courts can provide persuasive authority

concerning federal questions, they " are not binding upon the Washington Supreme Court or this

court."   Feis   v.   King County Sheriff' s Dept,   165 Wn.         App.    525, 547, 267 P.3d 1022 ( 2011). We


are instead bound by decisions from the Washington Supreme Court and the United States

Supreme Court interpreting the federal constitution. Perez -Martinez cites no United States

Supreme Court opinion requiring that the trial court inquire privately about a defendant' s conflict

with his or her attorney. Opinions of our state Supreme Court hold that the trial court makes an

adequate inquiry into " the merits of [the defendant' s] complaint" by affording the defendant " the

opportunity to explain the reason[ s] for [his or her] dissatisfaction with counsel" and - uestioning
                                                                                         q

counsel about     the " merits   of [the] complaint."
                                                         Varga, 151 Wash. 2d at 200 -01 ( affirming the denial

of a motion for new counsel where the trial court inquired about the conflict in the presence of


the defendant and his attorney); Stenson, 142 Wash. 2d        at   726 -30 ( same). Here, the trial court


offered Perez -Martinez two separate opportunities to explain why he wanted new counsel, and

engaged in lengthy discussions about the merits of his requests. The trial court also explored the

issue with his counsel during those same two hearings. The trial court conducted an adequate

inquiry.



                                                          10
No. 43384 -2 -II
 Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



C.      Timeliness


        Finally, we examine the timeliness of the motion for substituting counsel. Perez-

Martinez makes two arguments on this point. First, he alleges that he made a timely motion that

the trial court rejected over impermissible concerns about its trial schedule. He cites Nyugen,


which held that even a motion for substituting counsel made the day of trial was timely where

denied for impermissible reasons. 262 F.3d at 1003. However, the trial court' s consideration of


the delay involved with the appointment ofnew counsel did not revolve around a desire to keep

to its own trial schedule. Instead, its consideration of the delay focused on its attempt to honor

all of Perez -Martinez' s Sixth Amendment rights, including his right to a speedy trial.

        Second, Perez -Martinez argues the trial court made inconsistent rulings because, after


denying his motion for new counsel, it allowed his attorney a continuance to prepare. Again,

while the federal cases Perez -Martinez cites provide persuasive authority, we are bound by our

Supreme Court' s decisions. Our Supreme Court has held that the delay resulting from the

substitution of counsel can weigh against the defendant in consideration of the third Stenson_ _


factor. 142 Wash. 2d at 732. Here, the trial court noted that the time necessary to allow a new

attorney to familiarize himself or herself with the case would have been extensive and reached

long past any continuance it would grant his current attorney. This delay shows Perez-

Martinez' s motion to be untimely under the third Stenson factor. 142 Wash. 2d at 732.

        We hold that the trial court properly exercised its discretion in denying Perez -Martinez' s

motion for the substitution of new counsel. Each of the factors we use to review the trial court' s




                                                 11
No. 43384 -2 -II
 Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



decision indicates the trial court properly denied the motion. We cannot say that the trial court

made a   decision that " no       reasonable persoh would        take" or one based on "` untenable grounds "'


or "` untenable reasons. "'       State   v.   Sisouvanh, 175 Wash. 2d 607, 623, 290 P.3d 942 ( 2012) ( quoting


State v. Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638 ( 2003)).

                                          11. PROSt- UTORIAL MISCONDUCT
                                                   C


         Perez -Martinez next alleges that the prosecutor committed three different types of


misconduct. First, he claims that the prosecutor' s closing arguments misstated the law and

burden of proof regarding self-defense. Second, Perez -Martinez contends that the prosecutor' s

closing argument impermissibly vouched for Luna -Claro' s credibility. Finally, Perez -Martinez

maintains that the prosecutor violated her duty to prevent the admission of false testimony and

her duty to correct any false testimony in the record. We hold that Perez -Martinez waived his

first two claims and failed to make the necessary showings on his third.

         Because    prosecutors " represent[]        the people" as " quasi-judicial officers" they owe a

 duty   to subdue their courtroom zeal for the sake of             fairness to   a criminal   defendant. "..State v.


Fisher, 165 Wash. 2d 727, 746, 202 P.3d 937 ( 2009).                 A defendant claiming that a prosecutor has

violated this duty bears the burden of showing that " the prosecuting attorney' s conduct was both

improper    and prejudicial."       Fisher, 165 Wh.2d at 747. Demonstrating prejudice requires the

defendant to show that the improper cond2tct had a " substantial likelihood of affecting the jury' s

verdict."   State   v.   Emery,   174' Wn.2d 741, 760, 278 P.3d 653 ( 2012). When, as here, the


defendant fails to object at trial to the challenged conduct, he or she waives the misconduct

claim unless    the argument       was "   flagrant mid ill[- ]ntentioned"
                                                              i                  such   that "` no curative instruction


would    have   obviated    any   prejudicial effect on    the   jury. "' Emery, 174 Wash. 2d at 760 -61 ( quoting
                                                            12
No. 43384 - -H
          2
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



State     v.   Thorgerson, 172 Wash. 2d 438, 455, 258 P.3d 43 ( 2011)).               In evaluating possible waiver

under this standard, we focus our analysis on the trial court' s ability to remedy the impropriety,

rather than whether it was flagrant and ill-intentioned. Emery, 174 Wash. 2d at 762.

A.             Closing Argument on Self -
                                        Defense

               Perez- Martinez alleges two types of misconduct in the prosecutor' s closing argument

about his self -
               defense claim. First, Perez- Martinez argues that the prosecutor impermissibly

shifted the burden of proving self -
                                   defense to him by stating that he never testified that Luna-

Claro pointed the gun at him, meaning that he never faced imminent danger. Second, Perez-

Martinez claims that the prosecutor' s closing argument incorrectly stated that a self-defense

claim was           mutually   exclusive with     a defense   of accident, "   eas[ ing] the State' s burden" of

disproving self- defense. Br. of Appellant at 22. To support this argument he cites the

prosecutor' s statement           that "[   h] e' s not claiming self- defense. He' s claiming it was an accident.

He'   s   claiming it    was an accident       because his hand has lost       feeling."   V   Jury   Trial &   Sentencing

Hearing ( Mar.          15, 2012)   at   651 752..   We-find no-impropriety in the first of these arguments and,

although we find the second argument improper, we affirm Perez -Martinez' s conviction as he

waived his claim of error by failing to object.

               1.   Impropriety

               We begin with the threshold question of whether the prosecutor made improper


comments. For this inquiry, we examine the remarks in " the context of the prosecutor' s entire

argument, the issues in the case, the evidence discussed in the argument, and the jury

instructions." State v. Dhaliwal, 150 Wash. 2d 559, 578, 79 P.3d 432 ( 2003).




                                                                13
No. 43384 -2 -II
 Cons. w/ Nos. 43517 -97II, 43569 -1 - II)




          Perez -Martinez first alleges that the prosecutor shifted the burden of proof to him by

arguing that " there    was no evidence of self-defense."        Br. of Appellant at 20. He analogizes his.


case to State v. McCreven and contends that our opinion there makes this argument improper.


See 170 Wn.     App.   444, 284 P.3d 793 ( 2012), review denied, 176 Wash. 2d 1015, 297 P.3d 708


 2013).    In McCreven, the prosecutor argued that the defendants had to prove self -
                                                                                    defense by a

preponderance of the evidence before the State had any duty to disprove self-defense beyond a

reasonable    doubt. 170 Wash. App. at 468 -71. McCreven, however, offers no support to Perez -.

Martinez. The prosecutor here did not su'g'gest that Perez -Martinez had a duty to prove self-

defense or that the State did not bear the burden of disproving self- defense beyond a reasonable

doubt until he did so. Instead, the prosecutor attacked the fit of the evidence in the record with


Perez -Martinet' s theory of self-defense in order to shoulder the State' s burden of disproving

self -
     defense beyond a reasonable doubt. A prosecutor may permissibly argue that the evidence

does not support the defense' s theory of events. State v. Russell, 125 Wash. 2d 24, 87, 882 P.2d
747 ( 1994); State     v.. Graham,   59 Wn.    App. 418, 429,   798 P.2d 314 ( 1990); State v. Contreras, 57__


Wn.   App.   471, 476, 788 P.2d 1114 ( 1990).         There was no impropriety with this argument.

          Perez -Martinez also alleges that the prosecutor improperly told the jury to disregard his

claims of self- defense when she        told them "[   h] e' s not claiming self- defense. He' s claiming it

was an accident."      V   Jury   Trial &   Sentencing Hearing (Mar. 15, 2012) at 651 -52. At trial, Perez-

Martinez claimed that the shooting of Luria- Claro, though an accident, resulted from his use of

force to defend himself from Luna -
                                  Claro. '          Under facts like these, self-defense is not mutually

exclusive with accident. State v. Callahan, 87 Wash. App. 925, 930 -33, 943 P.2d 676 ( 1997).

While the prosecutor certainly could argue that the facts did not fit with a claim of self -
                                                                                           defense,
                                                          14
No. 43384 - -II
          2
 Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)




she did more than that here. Even in the context of an argument concerned with disproving self-

defense beyond a reasonable doubt, at best' the prosecutor' s argument misstated the law of self-


defense and, at worst, invited the jury to disregard the trial court' s instructions on self -
                                                                                             defense.

Viewed either way, the argument was improper. State v. Asaeli, 150 Wash. App. 543, 594 -96, 208
P.3d 1136 ( 2009) ( a   prosecutor makes an improper argument by misstating the law of self-

defense in a way suggesting that defendant cannot avail himself or herself of the defense because

of the misstatement); State v. Cardus, 86 Haw. 426, 433, 439, 949 P.2d 1047 (Haw. Ct. App.
1997) ( prosecutor   makes improper argument by "urg[ing] the jury to, in effect, ignore the jury

instructions ").


        2. Waiver


        We next turn to whether Perez -Martinez is entitled to relief for the prosecutor' s improper

argument about accident and self -
                                 defense. As noted, Perez -Martinez failed to object at trial. To


obtain relief he must show both a substantial likelihood that the argument affected the jury' s

verdict and that the argument was flagrant and ill-intentioned_such that the court could not have


addressed the argument' s impropriety with a curative instruction. Emery, 174 Wash. 2d at 762.

Because a curative instruction would have eliminated any prejudicial effect created by the

improper argument, we hold Perez -Martinez waived his claim of error.


        Perez -Martinez argues that he did not waive his claim because the prosecutor' s argument


was flagrant and ill-intentioned because it disregarded the trial court' s decision that Perez-

Martinez had introduced sufficient evidence to require a self- defense instruction. Perez -Martinez


contends that the argument " presented the jury with a distorted view of its function" that a

curative instruction would not have rectified. Br. of Appellant at 23. The Supreme Court has,

                                                   15
No. 43384 - -II
          2
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



however, several times in recent years rejected arguments similar to the one Perez -Martinez


makes and held that, even where a prosecutor' s argument undermines the State' s burden of


proof, the trial court may cure the impropriety with an instruction that educates the jury on its

role and the State' s burden of proof. Emery, 174 Wash. 2d at 764; State v. Warren, 165 Wash. 2d 17,

26 -28, 195 P.3d 940 ( 2008).     We have helm that a curative instruction can eliminate any

prejudicial effect arising from a prosecutor' s misstatement of the law of self -
                                                                                defense. Asaeli,
150 Wash. App. at 595 -96. Had Perez -Martinez objected, the trial court could have explained to

the jury that it needed to both consider Perez- Martinez' s self-defense theory despite the

prosecutor' s statements and hold the State to its burden of disproving self-defense beyond a

reasonable doubt. See Emery, 174 Wash. 2d at 764. We presume that jurors follow these

instructions. State v. Swan, 114 Wash. 2d 613, 661 -62, 790 P.2d 610 ( 1990).

         Perez -
               Martinez also argues that, because the improper argument concerned the " heart of


the defense case,"   no curative instruction could have obviated the prejudicial effects of the


argument,
            citing State   v,   Powell, 62 Wn.   App. 914, 919, 816 P.2d 86 ( 1991). _ Br. of Appellant at .


23.   In Powell, the prosecutor argued that a failure to convict would send a message inviting the

sexual abuse of children, an argument feeding on the jury' s desire to protect children and its

revulsion at child -
                   molestation.       62 Wn.   App.   at   918 & n.4. The Powell court found this flagrant


and ill-intentioned and determined that the argument denied Powell a fair trial because, in the


context of the argument, a curative instruction could not have eliminated the prejudice it caused.
62 Wash. App. at 918 -19. We may readily idistinguish the argument made in Powell from the one

made in Perez -Martinez' s case: the prosecutor' s argument here concerned how the jury should



                                                           CGel
No. 43384 -2 -H
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



evaluate the evidence, not an appeal to its passions or prejudices. The prosecutor' s argument


was simply.not the type that a curative instruction cannot rectify.

B.     Vouching


       Perez -Martinez also contends that the prosecutor impermissibly vouched for Luna -
                                                                                        Claro

during closing argument by personally attesting to his credibility and referencing matters outside

the record. We hold that the prosecutor improperly vouched for Luna -Claro, but that Perez-

Martinez waived any claim of error

           1.   Impropriety

       A prosecutor acts improperly if he or she vouches for the credibility of a witness by

stating a personal belief in the veracity of a witness or referencing matters outside the record to

bolster the witness' s credibility. State v. rsh, 170 Wash. 2d 189, 196, 206, 208, 241 P.3d 389

 2010) ( Chambers, J. lead      opinion) ( Sanders,   J. concurring   and   dissenting). Vouching

improperly puts the prestige of the prosecutor' s office behind the witness' s testimony and

violates a prosecutor' s " special obligation to. avoid `improper suggestions, insinuations, and .


especially      assertions of personal   knowledge. "' United States v. Roberts, 618 F.2d 530, 533 ( 9th


Cir. 1980) ( quoting     Berger v. United States, 295 U.S. 78, 88, 55 S. Ct. 629, 79 L. Ed. 1314

 1935)).


           Perez -Martinez alleges the first type of vouching occurred here when the prosecutor

informed the jury that Luna -
                            Claro had been open and honest with them. We give prosecutors

 wide latitude in closing argument to draw reasonable inferences from the evidence and to

express such      inferences to the   jury." Stenson, 132 Wash. 2d at 727. However, the prosecutor may

not implicitly or explicitly express a personal belief about the veracity of a witness. State v.
                                                        17
No. 43384 - -II
           2
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



Reed, 102 Wash. 2d 140, 143 -48, 684 P. 2d , '99
                                        6                        ( 1984). The prosecutor' s statements that Luna-

Claro had been honest with the jury was 'an implicit expression of the prosecutor' s personal

belief in Luna -
               Claro' s credibility and therefore improper. ' See Reed, 102 Wash. 2d at 145 -46.

         Perez -Martinez also argues that the second type of vouching occurred because the

prosecutor' s        closing   argument "[       wa] s riddled with prejudicial statements of `fact' that are not in


evidence."          Appellant' s Statement of Additional Grounds ( SAG) at 18. Perez -Martinez fails to


identify a single one of these multiple references to matters outside the record. While we do not

require a defendant to cite to the record for arguments made in a statement of additional grounds


made under RAP 10. 10, we do require that the arguments be sufficiently " specific for us to

identify   any       error   in the   record."   State   v.   Kipp,   171 Wn.   App.   14, 35, 286 P.3d 68 ( 2012), rev' d


by State      v.   Kipp, No.    88083 -2,          P. 3d,        2014 WL 465635 ( Wash. Feb. 6, 2014); RAP


10. 10( c).        Perez -Martinez' s argument provides no basis to even begin looking for any alleged

instances of the second type of vouching, and we decline to address the merits of this argument.

         2. Waiver


         Again, Perez -Martinez did not object at trial to the vouching he now objects to. Had

Perez -Martinez objected, the trial court could have informed the jury that it alone could measure

the credibility of witnesses. The trial court'; also could have explained that the prosecutor' s

statements about Luna -
                      Claro' s credibility were arguments that it could not consider as evidence.

We presume that jurors follow these instructions and have no reason to disregard that

presumption here. Swan, 114 Wash. 2d at 661 -62. Because the court could have addressed the


argument' s impropriety with a curative instruction, Perez -Martinez' s failure to object waives this

claim of error.         Emery, 174 Wash. 2d    at   762.
No. 43384 -2 -II
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



C.         Countenancing False Testimony

           Perez -Martinez next alleges that the prosecutor committed misconduct by using

testimony known to be false in order to convict him. Perez -Martinez points to what he claims

are several inconsistencies between Luna.-Claro' s statements to the police and his testimony at
                                           '

trial and argues that the prosecutor' s failure to ask Luna -
                                                            Claro about the inconsistencies


constituted misconduct.



           The due process clause of the Fourteenth Amendment to the United States Constitution


imposes on prosecutors a duty not to introduce perjured testimony or use evidence known to be

false to convict a defendant. State v. Finnegan, 6 Wash. App. 612, 616, 495 P.2d 674 ( 1972)

citing Alcorta       v.   Texas, 355 U.S. 28, 78 S. Ct. 103, 2 L. Ed. 2d 9 ( 1957)).               This duty requires the

prosecutor to correct state witnesses who testify falsely. Finnegan, 6 Wash. App. at 616 ( citing

Napue     v.   Illinois, 360 U.S. 264, 79 S. Ct. t 173, 3 L. Ed. 2d 1217 ( 1959)).                To succeed on his


claim    that the   prosecutor used      false   evidence to convict        him, Perez -Martinez    must show    that "( 1)


the   testimony, [or      evidence] was    actually false, ( 2)        the prosecutor knew or should have known

that the   testimony      was    actually false,   and (   3)   that the false   testimony   was material."   United


States   v.         Arce, 339 F.3d 886, 889 ('9th Cir. 2003).
               Zuno -                                                       We must deny Perez -Martinez relief

based on this claim, because he fails to make the necessary showing for the first two of these

elements.




           First, Perez -Martinez offers no evidence to demonstrate the falsity of Luna- Claro' s

testimony at trial other than his own version of events, which contradicts Luna -
                                                                                Claro' s.

However, "[ i]ndisputable           falsehood is not established by a simple swearing contest."

Rosencrantz        v.. Lafler,   568 F.3d 577, 585 -86. (6th Cir. 2009).           Where the jury hears from
                                                                  19
No. 43384 -2 -II
Cons. w/ Nos. 43517 -9 -11, 43569 -1 - II)



witnesses and determines to credit one, but not the other, we may not overturn that

determination. See Rosencrantz, 568 F.3d        at   586 ( 6th Cir. 2009) ( quoting   United States v.

Bortnovsky, 879 F.2d 30, 33 ( 2d Cir. 1989)).     The jury heard from Luna -Claro and from Perez-

Martinez, and it accepted Luna -
                               Claro' s version of events. We must defer to this determination.


See, e. g., State v. Camarillo, 115 Wn.2d 6'0, 71, 794 P.2d 850 ( 1990).

         Second, even if we were to assume that Luna -
                                                     Claro testified falsely, Perez -Martinez

offers no evidence that suggests the prosecutor knew or should have known that the testimony

was false. The evidence recovered at the scene corroborated Luna- Claro' s account and the


prosecutor would have had no reason to doubt his version of events.


                                    III. SUFFICIENCY OF THE EVIDENCE


         Perez -Martinez next asserts that the State did not present sufficient evidence to disprove


his claim of self -
                  defense beyond a reasonable doubt. We disagree.


         The Fourteenth Amendment' s due process clause requires that the State prove every

element of an offense beyond a reasonable doubt. State v. O' Hara, 167 Wash. 2d 91, 105, 217P.3d


756 ( 2009).   We review challenges to, the sufficiency of the State' s evidence by examining

  whether, after viewing the evidence most favorable to the State, any rational trier of fact could

have found the     essential elements of [the   crime] beyond     a reasonable   doubt."'   State v. Green, 94
Wash. 2d 216, 221 -22, 616 P.2d 628 ( 1980) ( quoting          Jackson v.' Virginia, 443 U.S. 307, 319, 99 S.

Ct. 2781, 61 L. Ed. 2d 560 ( 1980)),     overruled on other grounds by Washington v. Recuenco, 548
U.S. 212, 126 S. Ct. 2546, 165 L. Ed. 2d 466 ( 2006). A defendant challenging the sufficiency of

the   evidence used   to convict him or her must " admit[]      the truth of the State' s evidence and all


inferences that reasonably    can   be drawn from. that      evidence."   State v. Caton, 174 Wash. 2d 239,

                                                        20
No. 43384 - -II
           2
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



241, 273 P.3d 980 ( 2012) ( per         curium).    As noted above, we defer to the trier of fact' s resolution


of conflicting testimony, evaluation of witness credibility, and decisions regarding the

persuasiveness of the evidence. Camarillo, 115 Wash. 2d at 71.


             Perez -Martinez' s challenge to the sufficiency of the evidence underlying the first degree

assault conviction asks us to reweigh the evidence against him. Specifically, he asks us to

determine that he did not bring a gun to Luna- Claro' s house and that Luna -Claro was not

credible. Our constitutionally mandated 'respect for the jury as a finder of fact prevents us from

doing   what     Perez -Martinez      asks.   See Green, 94 Wash. 2d     at   221.   Luna -Claro' s testimony, which

Perez -Martinez must accept as true for purposes of his sufficiency challenge, shows that Perez-

Martinez shot Luna -Claro while Luna -C1aro sat in a chair posing no threat to him. This

evidence, in and of itself, not only satisfied the State' s burden of proof for first degree assault,

but also satisfied the State' s burden of proving Perez -Martinez did not act in self-defense. See

State   v.   Flett, 98 Wn.   App.    799, 805, 992 P.2d 1028 ( 2000) ( witness testimony that they did not

threaten their attacker_sufficient for a first degree assault conviction when defendant suggested

that he      shot at   them in        defense).
                                 self -           Significantly, the State' s other witnesses testified that

physical evidence found at the scene corroborated Luna -
                                                       Claro' s account. Sufficient evidence


supports Perez -Martinez' s conviction.


                                        IV. PEREZ- MARTINEZ' S PRP CLAIMS


             Finally, Perez -Martinez raises numerous issues in.his two consolidated PRPs. These

include violations of the disclosure duties found in Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
1194, 10 L. Ed. 2d 215 ( 1963); various species of ineffective assistance of counsel claims; a


violation of his right to confront witnesses against him; claims of instructional error; claims that

                                                            21
No. 43384 -2 -II
Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



he did not receive proper interpretation; claims of errors in denying his motions to suppress;

violations of his fair trial rights; claims of evidentiary errors; and claims of due process

violations due to insufficient evidence sustaining his conviction. Motion to Merge Counts and

Vacate Conviction and Relief of Confinement, No. 11- 1- 01115 -1 ( Wash. Super. Ct. May 21,

2012); Affidavit in Support for Relief from Confinement, Vacate Conviction for Order, No. 11-


1- 01115 -1 ( Wash. Super. Ct.    May   21, 2012); Affidavit in Support of Judgment of Arrest, No. 11-


1- 01115 -1 ( Wash. Super. Ct.    May 22,   2012); Petition for Writ of Habeas Corpus, No. 11- 1 - 0115-


1 ( Wash. Super. Ct.   May   22, 2012); Affidavit in Support for New Trial, No. 11 - 1- 0115 -1 ( Wash.


Super. Ct. May 21, 2012).

        Perez -Martinez presents his claims in a manner leaving us unable to review them. While

we may show some solicitousness to pro se litigants filing PRPs; we do require, at a minimum,

that they provide the " facts [ or] evidence' ' necessary to decide the issues they raise so that we

 make an   informed    review."   In re Pers. restraint of Cook, 114 Wash. 2d 802, 813 -14, 792 P.2d
506._( 990). Failure to do
     1                       so-requires us   to decline to   reach   the   merits of   their_claims._ Cook, 114
Wash. 2d at 814. While Perez -Martinez offer's numerous affidavits in support of his various claims,


these affidavits offer only "[ b]   ald assertions and   conclusory   allegations."      See In re Pers.


Restraint of Rice, 118 Wash. 2d 876, 886, 828 P.2d 1086 ( 1992).              Perez -Martinez does not identify

a single point in his trial where an alleged error occurred, and he provides no evidence that


would allow us to determine that the effect of any alleged error was prejudicial. Under Cook and

Rice, we decline to reach the merits of his claims.




                                                     22
No. 43384 -2 -II
 Cons. w/ Nos. 43517 -9 -II, 43569 -1 - II)



                                              CONCLUSION


        We rule against Perez -Martinez' s direct appeal claims and affirm his conviction.

Because Perez- Martinez fails to make his PRP claims in a manner that we can review, we cannot

reach their merits.



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2.06.040, it is so ordered.




                                                   y



                                                          T
                                                   BJZGEN .%
                                                       J                iT

We concur:



                              Y/    t




JOHANsoN, A.C. J.




                      t
MAXA, J. _




                                                  23